         Case 1:16-cv-04412-RA-RWL Document 26 Filed 12/10/18 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: ()--I ('O / ( f-


 RICARDO ORTIZ,

                              Plaintiff,
                                                                No. 16-CV-4412 (RA)
                         V.
                                                                       ORDER
 CAFE 71 INC., et al.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         For the reasons stated at Friday's conference, the Court approves the parties' settlement

agreement. The Court dismisses the Complaint with prejudice in accordance with the settlement

agreement. The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated:      December 10, 2018
            New York, New York

                                                   RonriieAbrams
                                                   United States District Judge
